If it appears that after all the evidence is in the court will have to direct a verdict, a motion for summary judgment should be granted. Marco v. Whiting
(1944), 244 Wis. 621, 12 N.W.2d 926, and cases cited *Page 64 
therein. Even if the jury should find, as the majority opinion indicates they might, that the defendant was negligent in not putting the guard on the machine, there can be no question that plaintiff assumed the risk of his employment.
Prosser, Torts (1941 ed.), p. 376, sec. 51, states that:
"When the plaintiff enters voluntarily into a relation or situation involving obvious danger, he may be taken to assume the risk, and to relieve the defendant of responsibility. Such implied assumption of risk ordinarily requires knowledge and appreciation of the risk, and a voluntary choice to encounter it." See also Restatement, 2 Torts, p. 1230, sec. 466.
The facts show that plaintiff had used the tractor and sprayer before his injury. The revolving shaft on which he was injured was in plain view. The situation was open and fully apparent to plaintiff. He was well acquainted with machinery and should have realized the danger of getting too near it. Where the possibilities of injury were as obvious as here appears to be the case, I do not see how it can justly be said that assumption of risk does not control. See Vandre v.Trachte (1943), 244 Wis. 233, 12 N.W.2d 48, which explains the enlargement of the exception of farm labor from the safe-place statute so far as concerning the use of mechanical power and makes effective the doctrine of assumption of risk.